
	
		I
		111th CONGRESS
		1st Session
		H. R. 3426
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Ms. Pelosi (for
			 herself, Ms. Slaughter,
			 Mr. Markey of Massachusetts,
			 Mrs. Capps,
			 Ms. Schakowsky,
			 Ms. Baldwin,
			 Ms. DeLauro,
			 Ms. McCollum,
			 Mr. Serrano,
			 Mr. Grijalva, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  Coordinated Environmental Public Health Network.
	
	
		1.Short titleThis Act may be cited as the
			 Coordinated Environmental Public Health Network Act of
			 2009.
		2.Amendment to the
			 Public Health Service
			 ActThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following:
			
				XXXICoordinated
				Environmental Public Health Network
					3100.DefinitionsIn this title:
						(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
						(2)Coordinated
				NetworkThe term Coordinated Network means the
				Coordinated Environmental Public Health Network established under section
				3101(a).
						(3)DirectorThe
				term Director means the Director of the Centers for Disease
				Control and Prevention.
						(4)Director of the
				CenterThe term Director of the Center means the
				Director of the National Center for Environmental Health at the Centers for
				Disease Control and Prevention.
						(5)Medical privacy
				regulationsThe term medical privacy regulations
				means the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996.
						(6)Priority chronic
				conditions and health effectsThe term priority chronic
				conditions and health effects means the conditions, as specified by the
				Secretary, to be tracked in the Coordinated Network and the State
				Networks.
						(7)State
				NetworkThe term State Network means a State
				Environmental Public Health Network established under section 3101(b).
						(8)StateThe
				term State means a State, local government, territory, or Indian
				tribe that is eligible to receive a health tracking grant under section
				3101(b).
						3101.Establishment
				of Coordinated and State Environmental Public Health Networks
						(a)Coordinated
				Environmental Public Health Network
							(1)EstablishmentNot
				later than 36 months after the date of the enactment of this title, the
				Secretary, acting through the Director, in consultation with the Administrator
				and the Director of the Center, and with the involvement of other Federal
				agencies, and State and local health departments, shall establish and operate a
				Coordinated Environmental Public Health Network. In establishing and operating
				the Coordinated Network, the Secretary shall, as practicable—
								(A)identify, build
				upon, expand, and coordinate among existing data and surveillance systems,
				surveys, registries, and other Federal public health and environmental
				infrastructure as practicable, including—
									(i)the Public Health
				Information Network;
									(ii)State birth
				defects surveillance systems as supported under section 317C;
									(iii)State cancer
				registries as supported under part M of title III;
									(iv)State asthma
				surveillance systems as supported under section 317I;
									(v)the National
				Health and Nutrition Examination Survey;
									(vi)the Behavioral
				Risk Factor Surveillance System;
									(vii)the Hazardous
				Substance Release/Health Effects Database;
									(viii)the Hazardous
				Substances Emergency Events Surveillance System; and
									(ix)the State vital statistics systems as
				supported under section 306;
									(B)provide for public
				access to an electronic national database that accepts data from the State
				Networks on the incidence and prevalence of priority chronic conditions and
				health effects and relevant environmental and other factors, in a manner which
				protects personal privacy consistent with the medical privacy
				regulations;
								(C)in order to allow the public to access and
				understand information about environmental health at the Federal, State, and,
				where practicable, local level, prepare, publish, make publicly available on
				the Web sites of the Centers for Disease Control and Prevention and the
				Environmental Protection Agency, and submit to Congress not later than 2 years
				after the date of the enactment of this title, and biennially thereafter, a
				Coordinated Network Health and Environment Report, including—
									(i)identification of
				gaps in the data of the Network, including diseases of concern and
				environmental exposures not tracked;
									(ii)identification of
				activities carried out under this title and key milestones achieved during the
				preceding year; and
									(iii)an analysis of
				the most currently available incidence, prevalence, and trends of priority
				chronic conditions and health effects, and potentially relevant environmental
				and other factors, by State and, as practicable by local areas, and
				recommendations regarding high risk populations, public health concerns,
				response and prevention strategies, and additional tracking needs;
									(D)provide for the
				establishment of State Networks, and coordinate the State Networks as provided
				for under subsection (b);
								(E)provide technical
				assistance to support the State Networks;
								(F)not later than 12
				months after the date of the enactment of this title, develop minimum standards
				and procedures for data collection and reporting for the State Networks, to be
				updated not less than annually thereafter; and
								(G)in developing the
				minimum standards and procedures under subparagraph (F), include mechanisms for
				allowing the States to set priorities, and allocate resources
				accordingly.
								(2)Data collection
				and reporting by State networksThe minimum standards and
				procedures referred to in paragraph (1)(F) shall include—
								(A)a list and
				definitions of the priority chronic conditions and health effects to be tracked
				through the State Networks;
								(B)a list and
				definitions of relevant environmental exposures of concern to be tracked, to
				the extent practicable, through the State Networks, including—
									(i)hazardous air
				pollutants (as defined in section 302(g) of the Clean Air Act);
									(ii)air pollutants
				for which national primary ambient air quality standards have been promulgated
				under section 109 of the Clean Air
				Act;
									(iii)pollutants or
				contaminants (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980);
									(iv)toxic chemicals
				(as described in section 313 of the Emergency Planning and Community
				Right-to-Know Act of 1986);
									(v)substances
				reported under the Toxic Substances Control
				Act Inventory Update Rule as provided for in part 710 of title 40,
				Code of Federal Regulations, or successor regulations;
									(vi)pesticides (as
				defined in section 2(u) of the Federal
				Insecticide, Fungicide, and Rodenticide Act); and
									(vii)such other
				potentially relevant environmental factors as the Secretary may specify;
									(C)a list and
				definitions of potentially relevant behavioral, socioeconomic, and demographic
				factors known to be associated with these priority chronic conditions and
				health effects and other risk factors, such as race, ethnic status, gender,
				age, occupation, and primary language, to be tracked through the State
				Networks;
								(D)procedures for the
				complete and timely collection and reporting of data to the Coordinated Network
				by local areas, such as a census tract or other political subdivision
				determined appropriate by the Secretary, in consultation with the
				Administrator, regarding the factors described in subparagraphs (A), (B), and
				(C);
								(E)procedures for
				making data available to the public and researchers, and for reporting to the
				Coordinated Network, while protecting the confidentiality of all personal data
				reported, in accordance with medical privacy regulations; and
								(F)standards and
				procedures for the establishment, operation, and maintenance of laboratories
				conducting biomonitoring, in order to expand the scope and amount of
				biomonitoring data collected by the Centers for Disease Control and Prevention
				as described in section 3104.
								(b)State
				Environmental Public Health Networks
							(1)GrantsNot
				later than 12 months after the date of the enactment of this title, the
				Secretary, acting through the Director, in consultation with the Administrator
				and the Director of the Center shall award grants to States for the
				establishment, maintenance, and operation of State Networks in accordance with
				the minimum standards and procedures established by the Secretary under
				subsection (a)(1)(F).
							(2)Specialized
				assistanceThe Coordinated Network shall provide specialized
				assistance to grantees in the establishment, maintenance, and operation of
				State Networks.
							(3)RequirementsA
				State receiving a grant under this subsection shall use the grant—
								(A)to establish an
				environmental public health network that will provide—
									(i)for the tracking
				of the incidence, prevalence, and trends of priority chronic conditions and
				health effects, as well as any additional priority chronic conditions and
				health effects and potentially related environmental exposures of concern to
				that State;
									(ii)for
				identification of priority chronic conditions and health effects and
				potentially relevant environmental and other factors that disproportionately
				impact low income and minority communities;
									(iii)for the
				protection of the confidentiality of all personal data reported, in accordance
				with the medical privacy regulations;
									(iv)a
				means by which confidential data may, in accordance with Federal and State law,
				be disclosed to researchers for the purposes of public health research;
									(v)the fullest
				possible public access to data collected by the State Network or through the
				Coordinated Network, while ensuring that individual privacy is protected in
				accordance with subsection (a)(1)(B); and
									(vi)for the
				collection of exposure data through biomonitoring and other methods, which may
				include the entering into of cooperative agreements as described in section
				3104;
									(B)to develop a
				publicly available plan for establishing the State Network in order to meet
				minimum standards and procedures as developed by the Secretary under subsection
				(a)(1)(F);
								(C)to appoint a lead
				public health department or agency that will be responsible for the
				development, operation, and maintenance of the State Network, and ensure the
				appropriate coordination among State and local agencies, including
				environmental agencies, regarding the development, operation, and maintenance
				of the State Network; and
								(D)to recruit and
				train public health officials to continue to expand the State Network.
								(4)LimitationA
				State that receives a grant under this section may not use more than 10 percent
				of the funds made available through the grant for administrative costs.
							(5)ApplicationTo
				seek a grant under this section, a State shall submit to the Secretary an
				application at such time, in such form and manner, and accompanied by such
				information as the Secretary may specify.
							(c)Pilot
				Projects
							(1)In
				generalA State may apply for a grant under this subsection to
				implement a pilot project that is approved by the Secretary, acting through the
				Director and in consultation with the Administrator, and the Director of the
				Center.
							(2)ActivitiesA
				State shall use amounts received under a grant under this subsection to carry
				out a pilot project designed to develop State Network enhancements and to
				develop programs to address specific local and regional concerns.
							(3)ResultsThe
				Secretary may consider the results of the pilot projects under this subsection
				for inclusion into the Coordinated Network.
							(d)PrivacyIn
				establishing and operating the Coordinated Network under subsection (a), and in
				making grants under subsections (b) and (c), the Secretary shall ensure the
				protection of privacy of individually identifiable health information,
				including ensuring protection consistent with the regulations promulgated under
				section 264(c) of the Health Insurance Portability and Accountability Act of
				1996.
						(e)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through 2014.
						3102.Increasing
				public health personnel capacity
						(a)In
				generalBeginning in fiscal year 2010, the Secretary, acting
				through the Director, shall enter into a cooperative agreement with the Council
				of State and Territorial Epidemiologists to train and place, in State and local
				health departments, applied epidemiology fellows to enhance State and local
				public health capacity in the areas of environmental health, chronic and other
				noninfectious diseases and conditions, and public health surveillance.
						(b)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through 2014.
						3103.General
				provisions
						(a)Integration of
				environmental health tracking programsThe Secretary shall integrate the enactment
				of this title with all environmental health tracking programs funded prior to
				the date of the enactment of this title, including by integrating the programs,
				in existence on the date of the enactment of this title, to develop State
				Network enhancements and to develop programs to address specific local and
				regional concerns.
						(b)Coordination
				With Agency for Toxic Substances and Disease RegistryIn carrying
				out this title, the Secretary, acting through the Director, shall coordinate
				activities and responses with the Agency for Toxic Substances and Disease
				Registry.
						3104.Expansion of
				biomonitoring capabilities and data collection
						(a)PurposeIt
				is the purpose of this section to expand the scope and amount of biomonitoring
				data collected and analyzed by the Centers for Disease Control and Prevention,
				State laboratories, and consortia of State laboratories, in order to obtain
				robust information, including information by geographically defined areas and
				subpopulations, about a range of environmental exposures.
						(b)In
				generalIn meeting the purpose of this section, the Secretary
				shall ensure that biomonitoring data are collected intramurally through
				appropriate sources, including the National Health and Nutrition Examination
				Survey, and extramurally shall enter into collaboration or partnerships with
				other entities to obtain additional information regarding vulnerable
				subpopulations or other subpopulations.
						(c)Cooperative
				agreements
							(1)In
				generalThe Secretary, acting through the Director, shall enter
				into cooperative agreements with States or consortia of States to support the
				purposes of this title.
							(2)ApplicationsApplications
				for such cooperative agreements by consortia of States shall address the manner
				in which such States will coordinate activities with other States in the
				region, and shall designate a lead State for administrative purposes.
							(3)Training and
				quality assuranceThe Secretary, acting through the Director,
				shall through the cooperative agreements with States or a consortia of States
				provide laboratory training and quality assurance.
							(d)PrivacyIn
				carrying out this section, the Secretary shall ensure the protection of privacy
				of individually identifiable health information, including ensuring protection
				consistent with the regulations promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through
				2014.
						.
		
